Citation Nr: 1312665	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-00 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cardiovascular disorder.


REPRESENTATION

Appellant represented by:	Dianne Olson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the Atlanta RO.  A copy of the transcript of that hearing has been associated with the Veteran's physical VA claims folder and has been reviewed.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks service connection for a cardiovascular disorder.  He argues that his current heart disorder, diagnosed as coronary artery disease, is related to the episodes of chest pain and shortness of breath that he experienced during service.  He reported that during service he would develop chest pain during and after physical training (PT) runs.  He reported to sick call on several occasions, but stopped as he felt that frequent sick call visits would jeopardize his ability to remain in the service.  See VA Form 21-4138 dated in December 2006 and VA Form 9 received in December 2008.  Upon a complete and thorough review of the Veteran's file, the Board has determined that additional development is required for the reasons discussed below. 

Service treatment records show that the Veteran was treated for several episodes of chest pain, shortness of breath, chest tightness, and wheezing in January 1985, September 1986, and November 1986, none of which resulted in a diagnosis of coronary artery disease.  Rather, these symptoms were variously attributed to asthma attacks or "probabl[e] gas."  At separation in March 1987, the Veteran noted a history of shortness of breath and chest pain/pressure, but denied palpitation/pounding heart or heart trouble.  The report of medical history noted in the physician's summary and elaboration of all pertinent data section that the Veteran had a history of exercise-induced bronchospasm causing shortness of breath and chest pain.  The Veteran's chest X-rays were negative, his blood pressure reading was 122/68, and there was no indication of abnormal laboratory findings.  Clinical evaluation of all major body systems, to include the lungs and chest, was within normal limits.  

According to post-service records from Piedmont Hospital, the earliest medical evidence of treatment for pertinent symptoms is found, 16 years later, in April 2003, when the Veteran was treated for a myocardial infarction.  In mid-November 2004, he presented to the emergency room with complaints of palpitations and numbness down his left arm and transmitted to his jaw.  A cardiac catheterization revealed occlusion of the left anterior descending artery, the ramus intermedius artery, and the circumflex artery.  The Veteran underwent a coronary artery bypass grafting for advanced atherosclerotic coronary artery disease.  See December 2004 private discharge summary from Piedmont Hospital. 

The Veteran was examined by VA in September 2009, for the specific purpose of obtaining an opinion as to whether he had a current cardiovascular disorder that had its onset during, or was otherwise related to, his military service.  The clinical assessment was chest pain syndrome since 1985 with a more recent diagnosis of severe premature coronary artery disease.  The examiner noted that the Veteran's history includes typical angina dating back to 1985 but that documentation at that time suggested atypical pain, with no evidence of coronary artery disease by ECG.  The examiner wanted the Veteran to be seen by endocrinology for a diagnosis of his hyperlipidemia syndrome in order to get a better understanding of the chance the Veteran had significant coronary artery disease at age 19.  

However, in a November 2009 addendum, the VA examiner noted that the Veteran did not show for the endocrinology visit, which made it difficult to ascertain the likelihood that in-service chest pain was due to premature coronary artery disease.  The examiner went on to speculate that there was a 50 percent chance that the chest pain was due to either premature coronary artery disease or endothelial dysfunction while in the service vs. a 50 percent chance that it was unrelated to either.  

The Board finds the examiner's opinion to be inconclusive and speculative.  It is well established that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Both Federal regulation and case law preclude granting service connection based on speculation or remote possibility.  38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility) & Jones v. Shinseki, 23 Vet. App. 382 (2010) (when an opinion is speculative, the duty to assist requires VA to obtain a more complete opinion after obtaining the information lacking to serve as a basis for a non-speculative opinion).  

Also, at the hearing before the undersigned VLJ in September 2012, the Veteran testified that he never received notice of the scheduled endocrinology examination (i.e., he failed to report for the scheduled examination because he did not know about it) , in large part because he had been homeless in August 2009.  He testified that he is willing to report for VA examination.  See hearing transcript page 3.  

Further, a VA consultation note indicates that an examination was requested and scheduled for October 7, 2009 and that a letter was mailed to the Veteran.  In this regard, there is a presumption of regularity under which it is presumed that the Veteran was properly mailed notice of the examination.  Kyhn v. Shinseki, 23 Vet. App. 335 (2010), affirmed by Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  That notwithstanding, as the Veteran reported for his original heart examination and has been cooperative in all other aspects, his report of not having received notice of the subsequent examination is credible.  Under these circumstances, the Board finds that the Veteran should be re-scheduled for VA examination.  The AMC/RO should take the necessary steps to ensure that he is provided adequate prior notice of the date, time, and location of the scheduled examination.

Regarding the future scheduled examination, the Veteran is cautioned that the duty to assist in the development and the adjudication of a claim is not a one-way street [Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)].  If he fails to cooperate with the VA's efforts to assist him with the factual development of this claim, no further effort will be expended to assist him, and his claim on appeal will be evaluated on the basis of the evidence of record.  

Also on remand, ongoing medical records should be obtained.  In this regard, the Board notes that the most recent records of treatment that the Veteran has undergone (and that is included in his physical VA claims folder or his Virtual VA file) are dated in January 2012.  The Board notes that a compact disc (CD) associated with the Veteran's claims file is broken and cannot be reviewed at this time.  While it appears that the CD was submitted in association with the evidence from the Veteran's attorney that appear to be completely printed for the record, the matter should be clarified on remand.  If it is determined that there is missing relevant information located on the CD, then such information should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to provide any medical records not already in the claims file pertaining to post-service heart treatment and/or evaluation or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf. [The Board is particularly interested in records of cardiovascular treatment and/or evaluation that the Veteran may have undergone since January 2012.] Document the attempts to obtain such records.  

If any pertinent evidence identified by the Veteran is unavailable, inform him and request that he obtain and submit it.  If any records are unavailable/do not exist, and further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  Also, clarify the source of the broken CD and determine whether it contains any relevant data.  If it is found that information on the CD is duplicative of evidence already associated with the claims file or is irrelevant to the current claim, then such findings should be documented in the claims file, with an explanation as to how the AMC/RO arrived at that determination. 

If the CD contains data that is relevant and not duplicative of evidence already associated with the claims file, then another copy of the CD or its associated records must be obtained. All efforts to obtain a copy of the CD or its associated records must be documented. Efforts to obtain a copy of the CD or the associated records must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Then, schedule the Veteran for an examination to determine the nature, extent, and etiology of all current cardiovascular disorder(s), including coronary artery disease, that he may have.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  The claims folder must be made available to the examiner for review of the case, and a notation to the effect that this record review took place should be included in the report.  In addition, the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, are to be performed, and the examiner should review the results of any testing prior to completing the report.  After examining the Veteran and reviewing the relevant evidence of record, the examiner should clearly identify all cardiovascular disorders found.  

The examiner should then offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or probability or greater), that the first clinical manifestation of any such diagnosed disorder is traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to his active service.  In answering this question, the examiner should address the Veteran's in-service complaints of chest pain and shortness of breath as the possible onset of, or precursor to, any current cardiovascular disorder.  The examiner should also acknowledge and discuss any of the Veteran's statements asserting continuity of cardiovascular problems since service. 

The opinion provided should include discussion of specific evidence of record and be accompanied by a clear rationale consistent with the evidence of record.  The basis for the conclusions reached should be stated in full.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 
4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a cardiovascular disorder.  If the benefit sought on appeal remains denied, furnish the Veteran and his attorney an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the most recent supplemental statement of the case.  

No action is required of the Veteran until he is notified by the RO; however, he is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


